                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


CLEDITH WAYNE HALSTEAD,

                              Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-0586

RES-CARE, INC.,

                              Defendant.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion in Limine to Exclude Evidence of Any

Alleged Future Lost Wages. ECF No. 41. In its motion, Defendant argues that this Court should

exclude any of Plaintiff’s evidence related to future lost income because “expert testimony is

necessary to establish future lost earning capacity,” but Plaintiff has no expert witnesses. See id.

at 1. Because Defendant misrepresents the law, the Court disagrees, and denies its motion.

       As part of his damages in this discrimination case, Plaintiff intends to seek what is known

as “front pay.” See Resp. in Opp. to Def.’s Mot. in Limine, ECF No. 51, at 1. Front pay “means the

wages that an employee would have earned, had the employee not suffered from an adverse

employment action, from the time of trial through a future date,” and is essentially used as a

substitute for reinstatement. See W. Va. Code § 55-7E-1(b); § 55-7E-2(a)(2) and (3). Plaintiff does

not intend to use any expert testimony for these “front pay” damages, and Defendant argues that

this fact necessarily excludes him from introducing front pay evidence. See Def.’s Mot. in Limine,

ECF No. 41, at 1. The Court disagrees with Defendant, because there is no support for the

proposition that expert testimony is necessary in this case.
       In support of its position that expert testimony is required to establish front pay, Defendant

cites to a case which explicitly holds the opposite, stating that, “[u]nder Adkins v. Foster … the

Supreme Court of Appeals of West Virginia held in part, ‘although expert economic evidence may

not be necessary in every case, an instruction regarding appropriate reduction of the awards present

value should be presented ….’” See Def.’s Mot. in Limine, at 1–2 (emphasis added). Further,

various circuits have explicitly “decline[d] to adopt an absolute rule mandating the presentation of

expert testimony in every instance in determining future pay.” See Franchina v. City of

Providence, 881 F.3d 32, 59 (1st Cir. 2018); Maxfield v. Sinclair Int'l, 766 F.2d 788, 797 (3d Cir.

1985); Bonura v. Sea Land Serv., Inc., 505 F.2d 665, 668–69 (5th Cir. 1974).

       While Defendant also argues that the “West Virginia Supreme Court … held … that to

establish a lost future income or wages’ claim, ‘the evidence must show: (1) the amount of wages

lost for some determinable period; and (2) the future period over which wages will be lost,’”

Defendant cites no support for the proposition that an expert is necessary to show these two

requirements. 1 See Def.’s Mot. in Limine, at 2. In fact, the West Virginia Code states that “[t]he

amount of front pay, if any, to be awarded shall be an issue for the trial judge to decide,” and the

First Circuit noted that expert testimony may be unnecessary because these trial judges “are

routinely called upon to make front pay calculations and are presumed to be more knowledgeable

about necessary reductions to present day value and how to make them.” See W.Va. Code § 55-

7E-3; Franchina, 881 F.3d at 60.

       Thus, Defendant has provided no support for the proposition that expert testimony is




       1
          Defendant also asserts that “Plaintiff must establish permanency in the Plaintiff’s
inability to earn that is directly related to the loss of employment with the Defendant with
reasonable certainty,” and makes this assertion without citation to any authority. See Def.’s Mot.
in Limine, at 1.
                                                -2-
necessary to establish front pay under West Virginia law, and because this is a relatively simple

case of gender and age discrimination, the Court agrees with Plaintiff that the “issue of front pay

in this case is simply not so complicated that an expert is necessary.” 2 For these reasons, the Court

DENIES Defendant’s Motion in Limine to Exclude Evidence of Any Alleged Future Lost Wages

(ECF No. 41).

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                ENTER:         July 30, 2019




                                                ROBERT C. CHAMBERS
                                                UNITED STATES DISTRICT JUDGE




       2
           Defendant chose not to file a reply to Plaintiff’s response.
                                                  -3-
